Case: 21-60055     Document: 00516369786         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2022
                                  No. 21-60055
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jeovana Alegandra Zelaya-Esquivel,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A099 676 015


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jeovana Alegandra Zelaya-Esquivel was ordered removed in absentia
   after being charged in a notice to appear with removability as a native and
   citizen of Honduras who entered the United States without being admitted
   or paroled. She now petitions for review of an order by the Board of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60055     Document: 00516369786           Page: 2   Date Filed: 06/24/2022




                                    No. 21-60055


   Immigration Appeals (“BIA”) affirming the denial of her motion to reopen
   and rescind her in absentia order of removal.
          Zelaya-Esquivel contends that she was not properly served with the
   notice to appear. While the Government argues that this argument is
   unexhausted, it is properly before this court because the BIA addressed on
   the merits whether service of a notice to appear on a fourteen-year-old was
   proper. See Ibrahim v. Garland, 19 F.4th 819, 825 (5th Cir. 2021). Moreover,
   because Zelaya-Esquivel does not challenge the determination that she was
   not entitled to reopening based on changed country conditions, she has
   abandoned any challenge to that determination. See Soadjede v. Ashcroft, 324
   F.3d 830, 833 (5th Cir. 2003).
          We review the denial of a motion to reopen under a “highly
   deferential” abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715
   (5th Cir. 2017) (quotation marks and citation omitted). An in absentia order
   of removal may be rescinded “upon a motion to reopen filed at any time if
   the alien demonstrates that the alien did not receive notice” of the hearing.
   8 U.S.C. § 1229a(b)(5)(C)(ii).    Despite her assertions that service was
   improper, we have held that a notice to appear can be properly served on a
   minor who has reached the age of fourteen. See Lopez-Dubon v. Holder, 609
   F.3d 642, 646 (5th Cir. 2010). Because there is no dispute that Zelaya-
   Esquivel was at least fourteen years old when she was served with the notice
   to appear, the BIA did not abuse its discretion in determining that she
   received proper notice of her removal proceedings.
          The petition for review is DENIED.




                                         2